Title: David Gelston to Thomas Jefferson, 14 March 1818
From: Gelston, David
To: Jefferson, Thomas


                    
                        Dear Sir,
                        New York
March 14th 1818.
                    
                    I have this day received your letter of the 9th instant—the unusually severe weather that commenced very soon after the departure of Capt Block, and which continued for nearly three weeks, gave me great uneasiness, not only on account of your wines, but for the Safety of the vessel & crew, and my Anxiety has been encreasing until two days ago, when I read in one of our papers under Richmond head “arrived Schooner Brilliant, Block from New York”—your letter has occasioned fresh anxiety, as I should have supposed that from the 4th to the 9th you must have heard of the arrival—I hope however this anxiety will be soon removed—
                    
                        very sincerely & truly your’s
                        David Gelston
                    
                